2020 IL App (2d) 170963
                                  No. 2-17-0963
                           Opinion filed August 10, 2020
______________________________________________________________________________

                                             IN THE

                              APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE                ) Appeal from the Circuit Court
OF ILLINOIS,                           ) of Kendall County.
                                       )
      Plaintiff-Appellee,              )
                                       )
v.                                     ) No. 15-CF-187
                                       )
DANIEL E. PERKINS,                     ) Honorable
                                       ) Robert P. Pilmer,
      Defendant-Appellant.             ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE ZENOFF delivered the judgment of the court, with opinion.
       Presiding Justice Birkett and Justice Brennan concurred in the judgment and opinion.

                                            OPINION

¶1     Following a bench trial, defendant, Daniel E. Perkins, was found guilty of aggravated

kidnapping with a firearm (720 ILCS 5/10-2(a)(6) (West 2014)), two counts of aggravated criminal

sexual assault with a firearm (720 ILCS 5/11-1.30(a)(8) (West 2014)), attempted aggravated

criminal sexual assault with a firearm (720 ILCS 5/8-4(a), 11-1.30(a)(8) (West 2014)), and armed

violence (720 ILCS 5/33A-2(a) (West 2014)). The court sentenced defendant to an aggregate of

52 years in prison. Defendant appeals, arguing that (1) he is entitled to a new trial because two of

the State’s witnesses testified falsely and (2) the evidence was insufficient to support his

conviction of armed violence. For the reasons that follow, we affirm.

¶2                                     I. BACKGROUND
2020 IL App (2d) 170963


¶3     Defendant and K.O. dated for approximately eight months before breaking up around the

beginning of June 2015. Over the next few weeks, they discussed the possibility of getting back

together. During that time, defendant heard rumors that K.O. had rekindled her relationship with

Christopher Kleveno, who was the father of one of her children. Because of defendant’s anger

with K.O., on June 28, 2015, defendant allegedly forced K.O. at gunpoint to perform sexual acts

on him before making her drive him around in her car for approximately two hours. The State

charged defendant with aggravated kidnapping with a firearm, two counts of aggravated criminal

sexual assault with a firearm, attempted aggravated criminal sexual assault with a firearm, and

three counts of armed violence. Prior to trial, the court severed two of the armed violence charges

that involved allegations that defendant possessed drugs. The matter proceeded to a bench trial on

the remaining five charges.

¶4                             A. Overview of the Trial Evidence

¶5     We will begin with an overview of the trial evidence. After doing so, we will focus more

specifically on the testimony that defendant claims was perjured.

¶6     K.O. testified as follows. On June 28, 2015, she went to defendant’s house to pick up some

personal belongings. Once she entered the house, defendant pointed a gun at her head and told her

to call Kleveno from her cell phone. Defendant and Kleveno exchanged heated words over the

phone, and K.O. told Kleveno that defendant had a gun. After the phone call, defendant threw

K.O. into a stove when she attempted to grab her phone from him. Defendant also cocked his gun

so that it ejected three bullets onto the kitchen floor. Defendant then told K.O. to “take care of

him” sexually. She complied, and defendant held the gun in his hand during that activity.

Immediately thereafter, K.O. received a call from her aunt, who, in the meantime, had received a

call from Kleveno. K.O. picked up the phone, told her aunt that she was fine, and said that she



                                               -2-
2020 IL App (2d) 170963


had to call her aunt back. Defendant then told K.O. that they were going to leave his house and

that he had somewhere to take her. As they walked from defendant’s house to K.O.’s car,

defendant had the gun in his hand and was “kind of *** waving it around.” K.O. got into the

driver’s seat of her car, and defendant got into the front passenger’s seat.

¶7     According to K.O., defendant told her where to drive and she followed his instructions. At

defendant’s direction, she called Kleveno again from her phone while she and defendant drove

around. After that conversation, defendant threw K.O.’s phone out of the passenger’s side window

at an intersection. Defendant continued to threaten K.O. in the car, including by putting the gun

to her head. Over the next two hours, defendant told K.O. to stop at a gas station, a forest preserve,

and another gas station. At the first gas station, defendant followed K.O. into the women’s

bathroom. Although defendant threatened K.O. multiple times during this ordeal, she eventually

was able to placate him by kissing him, holding his hand, and assuring him that they would get

back together. Defendant threw his gun into a lake in the forest preserve. After stopping at the

second gas station, K.O. and defendant drove back to defendant’s home, where a police officer

was waiting (Kleveno had contacted the authorities). Defendant was arrested without incident.

¶8     Multiple witnesses—including police officers, Kleveno, and K.O.’s aunt—testified that

K.O. appeared traumatized in the immediate aftermath of these events. Police officers testified

that K.O. initially was reluctant to tell them everything that had happened, expressing fears that

defendant would retaliate against her family. K.O.’s aunt corroborated K.O.’s testimony about

their brief phone conversation on June 28, 2015. Kleveno corroborated K.O.’s testimony about

his phone conversations with K.O. and defendant on June 28.

¶9     Upon searching defendant’s home, the police found three unfired bullets on his kitchen

floor and an open gun case on his bedroom floor. The police located K.O.’s phone approximately



                                                -3-
2020 IL App (2d) 170963


40 feet off the road where K.O. said that defendant had thrown it out of the car. K.O. accompanied

police officers to the location in the forest preserve where defendant threw his gun into the water.

Divers recovered defendant’s gun at that location.

¶ 10       When the police questioned defendant on the night of the incident, he denied having sexual

contact with K.O. for several weeks. However, a swab of defendant’s penis revealed the presence

of deoxyribonucleic acid (DNA) other than his own. K.O. could not be excluded as the contributor

of that DNA. The State introduced evidence that defendant may have attempted to tamper with

this test after a police officer requested a DNA swab of defendant’s penis. In this respect, the

State’s evidence came from a police officer’s interpretation of what he saw on the surveillance

video from the booking room. We have reviewed the relevant portion of the surveillance video.

Because of the angle of the camera, it is difficult to tell what happened. Nonetheless, it does appear

that defendant, while seated at a table, put his right hand down his pants after that hand had been

near his mouth. At trial, defendant acknowledged that he put his hand down his pants at the police

station. He said that he did so not to tamper with the DNA test but because it was cold in the police

station.

¶ 11       The State also introduced evidence that, while defendant was awaiting trial at the Kendall

County jail, he solicited a fellow inmate to kill K.O. Defendant arranged for one of his friends to

post bond for that inmate.

¶ 12       Defendant testified in his defense as follows. While K.O. was at his house on June 28,

2015, he wanted to speak with Kleveno on the phone to clear up rumors that K.O. was engaged to

Kleveno. Defendant and Kleveno got into an argument over the phone, and Kleveno threatened

to come over to defendant’s house and “beat the s***” out of him. After that phone conversation,

defendant went into his bedroom to change his shirt. K.O. followed him, apologized, and



                                                  -4-
2020 IL App (2d) 170963


embraced him. They had “passionate makeup sex” but he was unable to get an erection. Defendant

acknowledged lying to police officers when he told them that he did not have sexual contact with

K.O. on June 28.

¶ 13   Defendant insisted that he did not retrieve his gun until after he and K.O. had sexual

contact. Defendant testified that, because Kleveno had threatened him and he “didn’t want any

trouble,” he grabbed his gun before he and K.O. left the house. Asked to explain the three bullets

that were found on his kitchen floor, defendant said that “the gun was really not functioning

properly,” so he “slid the gun a couple times and it ejected the bullets out of the gun.”

¶ 14   Defendant testified that he and K.O. decided to take her car for a drive because his car was

blocked. In defendant’s words:

       “She wanted to get in the car. She said that she was starving. She hadn’t aten [sic] anything

       all day. She couldn’t get out of the house fast enough with me.”

Once they got in K.O.’s car, she asked him where to go, and he told her to head out of town.

Defendant told K.O. to call Kleveno again from the car. Defendant thought that, during the earlier

phone conversation, K.O. did not make a good attempt to clarify whether she and Kleveno were

engaged. Defendant then got into another argument with Kleveno, during which Kleveno said that

he had called the police. Defendant threw K.O.’s phone out of the car window. Defendant

admitted lying to police officers when he told them that K.O. threw her phone out of the window.

¶ 15   Defendant testified that he and K.O. went to two gas stations and a forest preserve.

Defendant acknowledged that he followed K.O. into the bathroom at one of the gas stations, but

he added that it was “[n]ot uncommon” for him to do that. He admitted throwing his gun into the

lake at the forest preserve. He claimed that he did so because he “wasn’t going home with a

weapon,” knowing that Kleveno had called the police. Defendant maintained that he never



                                                -5-
2020 IL App (2d) 170963


threatened K.O. on June 28, 2015, and that he never made her go anywhere that she did not want

to go. The State introduced evidence of defendant’s prior felony conviction to impeach his

credibility.

¶ 16    Two of defendant’s neighbors testified for the defense. They were in their garage on June

28, 2015, and they had a clear view of defendant’s house. They did not notice anything unusual.

One of the neighbors saw defendant getting into K.O.’s car but did not notice a gun in defendant’s

hands. That neighbor, however, did not see defendant walk from his house to K.O.’s car.

¶ 17    Defendant also called to the stand an employee of the first gas station where he and K.O.

stopped on June 28, 2015. That witness testified that she did not notice anything out of the

ordinary.

¶ 18    Defendant called to the stand a police officer, who testified that K.O.’s aunt told him that

K.O. had called her on June 28, 2015—not the other way around, as K.O. and the aunt testified.

¶ 19    Another officer testified for the defense about his unsuccessful efforts to procure copies

of the surveillance videos from the two gas stations. That officer had the opportunity, however, to

view the surveillance video from the second gas station. He noticed that the video depicted a man

wearing a Cubs jersey who was by himself at the counter. Other evidence introduced at trial

showed that defendant was wearing a Cubs jersey on June 28, 2015.

¶ 20            B. Trial Testimony Regarding K.O.’s Relationship with Kleveno

¶ 21    Because K.O.’s and Kleveno’s testimony about the nature of their relationship in June 2015

is one of the focal points of this appeal, it is necessary to further address this aspect of the evidence.

¶ 22    K.O. testified on direct examination by the prosecutor that, as of the time of trial, she shared

a residence with Kleveno. Kleveno watched her children, including a daughter whom she and




                                                  -6-
2020 IL App (2d) 170963


Kleveno had together before June 28, 2015. The prosecutor had the following colloquy with K.O.

about her relationship with Kleveno:

                 “Q. You said that the relationship [with defendant] had stopped or broken down

        at least three weeks prior to June 28th?

                 A. Yes.

                 Q. Did you during that time frame start—did you see anyone else during that time

        frame?

                 A. No.

                 Q. Did you find out that people—that someone thought that you were seeing

        someone else?

                 A. Yes.”

At this point, K.O. explained that a coworker of hers named Lydia was fired and then “made

contact with other people” about K.O. K.O. learned about this from defendant. Specifically,

defendant told K.O. that Lydia contacted him and said that K.O. had been “seeing” Kleveno, and

that this had been ongoing for K.O.’s and defendant’s “whole relationship.” The following

exchange then occurred:

              “Q. Was that true?

              A. No.

              Q. Had you seen [Kleveno] during the relationship [with defendant]?

              A. I had seen him, yes, but—

              Q. Physically saw him?

              A. Correct.




                                              -7-
2020 IL App (2d) 170963


              Q. You had a daughter in common and sometimes he would watch the kids and

       sometimes you would watch the kids?

              A. Right.

              Q. But you did not have a romantic relationship with [Kleveno]?

              A. No.”

¶ 23   On cross-examination, defense counsel questioned K.O. about her relationship with

Kleveno:

              “Q. You had been dating [defendant] for about eight or nine months prior to this

       June 28th incident, correct?

              A. Yes.

              Q. Prior to that, you actually had a child with [Kleveno], correct?

              A. Yes.

              ***

              Q. And on June 28th or 27th, you were still living with [Kleveno]?

              A. We weren’t living together.

              ***

              Q. Were you staying with him then?

              A. I stayed at his house occasionally.

              Q. And did you stay at his house the 26th, the night of the 26th of June?

              A. 26th of June? Yes, I did.

              Q. And during that time you were still texting with [defendant]; is that correct?

              A. Yes.




                                               -8-
2020 IL App (2d) 170963


             Q. And you were going back and forth about your relationship with [Kleveno]

      versus your relationship with [defendant]; is that correct?

             A. Right.

             ***

             Q. During this texting [with defendant] on the 27th of June?

             A. Right.

             Q. Were you and [defendant] discussing your relationship, correct [sic]?

             A. Yes.

             Q. And part of that was your relationship with [Kleveno] as well, correct?

             A. Yes.

             Q. And [Kleveno] was essentially saying, hey, just make up your mind, pick one of

      us, correct?

             A. Right.

             Q. [Kleveno] said, hey, could work out for you, [K.O.’s and Kleveno’s daughter]

      being with her dad, right?

             A. Yes.

             Q. Through this, there was some emotions going back and forth on both of you,

      correct?

             A. Right.

             Q. At some point [defendant] was saying, hey, just leave me alone, don’t talk to me

      anymore, correct?

             ***

             A. Yeah.



                                              -9-
2020 IL App (2d) 170963


               Q. You actually would call [defendant] back saying, hey, I want to work it out, I

       want to talk to you, I still love you, correct?

               A. Yes.”

¶ 24   Kleveno testified as follows on direct examination by the prosecutor:

               “Q. Who do you live with currently?

               A. [K.O.]

               Q. What is your relationship with [K.O.]?

               A. She is my daughter’s mother.

               Q. And how long have you known [K.O.]?

               A. Ten years.

               Q. And considering that she’s your daughter’s mother, you guys had an intimate

       relationship at one point; is that correct?

               A. Yes.

               Q. How long were you in a relationship with her for?

               A. Four years.

               Q. What is the status of your relationship with her now?

               A. Communal living, pretty much living together taking care of the kids, regular

       life type thing, I guess.”

When the prosecutor subsequently asked Kleveno about the status of his relationship with K.O. on

June 28, 2015, the following colloquy ensued:

               “A. Just she had dropped off our daughter every other weekend, so what would you

       call that?

               Q. Did you have an amicable relationship at that time?



                                                - 10 -
2020 IL App (2d) 170963


                A. Yeah.

                Q. And was she living with you at that time?

                A. No.”

¶ 25   On cross-examination, Kleveno testified as follows:

                “Q. Now, you and [K.O.] had a dating relationship obviously prior to this event,

       correct?

                ***

                A. Yes.

                Q. [W]ould you say your relationship was on and off throughout this period of time?

                A. Prior to this?

                Q. Yes.

                A. No. We broke up before her and [defendant] started dating and that was the end

       of it.

                Q. You had broken up eight, nine months prior to this?

                A. Yes.

                Q. You are now living together today, correct?

                A. Correct.

                Q. I think you said you called that communal living.

                A. Yes.

                Q. You have a daughter; is that correct?

                A. Correct.

                Q. Now—so you see her [presumably, K.O.] on a daily basis at this time?

                A. Correct.



                                               - 11 -
2020 IL App (2d) 170963


                Q. You’re able to talk about your lives and the case and what’s going on here today,

         correct?

                A. Correct.”

¶ 26                                    C. Findings of Guilt

¶ 27     The court found defendant guilty of all five charged offenses that proceeded to trial. In

explaining its ruling, the court commented that it found various witnesses, including K.O. and

Kleveno, credible. The court did not deem defendant’s testimony “sufficiently credible.”

¶ 28                                     D. Posttrial Motion

¶ 29     Defendant filed a timely posttrial motion. He thereafter hired new counsel who, with leave

of court, supplemented the posttrial motion three times. The only claim in defendant’s posttrial

motion that is relevant to this appeal is defendant’s allegation that K.O. and Kleveno perjured

themselves when they testified about the status of their relationship in June 2015. To establish his

allegations of perjury, defendant relied heavily on text messages between K.O. and Kleveno, which

were obtained through an extraction of K.O.’s phone (the prosecutor had tendered this extraction

report to defense counsel prior to trial). Those text messages showed that K.O. and Kleveno had

a romantic and sexual relationship in the weeks leading up to June 28, 2015, which was around

the same time that K.O. was contemplating getting back together with defendant. According to

defendant, the prosecutor had a duty to bring K.O.’s and Kleveno’s false testimony to the court’s

attention. Alternatively, defendant argued that his trial counsel was ineffective for failing to cross-

examine K.O. and Kleveno regarding these text messages. In that light, defendant requested a new

trial.

¶ 30     The court held a lengthy evidentiary hearing on defendant’s posttrial motion. Most of the

evidence is not relevant to the issues on appeal. Matthew Hale, a private investigator hired by the



                                                - 12 -
2020 IL App (2d) 170963


defense, testified that he “recently” spoke with Kleveno on the phone. Kleveno told Hale that

(1) Kleveno was engaged to K.O. (presumably, at the time of Hale’s phone conversation with

Kleveno), (2) Kleveno and K.O. were in a sexual relationship as of February 2015, (3) Kleveno

and K.O. had an ongoing romantic and sexual relationship, including when they were living

together, and (4) Kleveno and K.O. were in a romantic and sexual relationship before and after the

incident with defendant.

¶ 31    Defendant’s trial counsel testified at the posttrial motion hearing that he believed that he

had reviewed the extraction report of K.O.’s phone prior to trial. He said that the nature of K.O.’s

and Kleveno’s relationship was not a “big focus” of his trial theory; instead, he focused on the fact

that neither defendant’s neighbors nor the gas station attendant noticed anything out of the ordinary

on June 28, 2015.

¶ 32    The trial court denied defendant’s posttrial motion. The court determined that “there

wasn’t enough in Mr. Hale’s testimony that would lead the Court to believe that [defendant’s trial

counsel] was ineffective in his representation of [defendant] throughout the time leading up to the

trial and during the trial.” The court explained that defendant failed to prove that his trial counsel’s

representation fell below an objective standard of reasonableness. The court also found that any

shortcomings in counsel’s performance “were not so serious as to deprive the defendant of a fair

trial.” Furthermore, the court ruled that there was not a reasonable probability that the result of

the trial would have been different but for counsel’s unprofessional errors. Focusing specifically

on the allegations of perjury, the court said that defendant’s allegations did not relate to “material

facts.” Moreover, there was “not sufficient evidence to show that [K.O.] or Mr. Kleveno actually

lied with respect to their testimony,” and there was “certainly nothing to indicate that the State

knowingly permitted a witness to lie at all.”



                                                 - 13 -
2020 IL App (2d) 170963


¶ 33                                      E. Sentencing

¶ 34   The court sentenced defendant on four of the five counts, as the court determined that one

of the two counts of aggravated criminal sexual assault with a firearm merged into the other.

Defendant was sentenced to an aggregate of 52 years in prison. Specifically, defendant was

sentenced to 25 years in prison for aggravated kidnapping with a firearm, to be served

consecutively to a 27-year sentence for aggravated criminal sexual assault with a firearm.

Defendant received a 7-year sentence for attempted aggravated criminal sexual assault with a

firearm and a 17-year sentence for armed violence. Both of those sentences were to be served

consecutively to the sentence imposed for aggravated criminal sexual assault with a firearm but

concurrently with the sentence for aggravated kidnapping with a firearm.

¶ 35   The court denied defendant’s postsentencing motion, and defendant timely appealed.

¶ 36                                     II. ANALYSIS

¶ 37                   A. Due Process/Ineffective Assistance of Counsel

¶ 38   Defendant first argues that the evidence presented at his posttrial motion hearing

conclusively established that (1) K.O. and Kleveno were in a romantic relationship in June 2015

and (2) both the prosecution and defense counsel knew or should have known that K.O.’s and

Kleveno’s trial testimony was false. Accordingly, defendant maintains that he is entitled to a new

trial, either based on a due process violation or because he received ineffective assistance of

counsel. The State responds that defendant failed to meet his burden to prove that K.O. and

Kleveno perjured themselves. The State also contends that trial counsel’s strategy was reasonable

and that the evidence of defendant’s guilt was overwhelming.

¶ 39                                     1. Due Process




                                              - 14 -
2020 IL App (2d) 170963


¶ 40   The State violates due process by obtaining a conviction through use of evidence that its

representatives know to be false. Napue v. Illinois, 360 U.S. 264, 269 (1959). Even where the

State does not solicit false evidence, the State may not allow such evidence to “go uncorrected

when it appears.” Napue, 360 U.S. at 269. These principles apply equally where the false evidence

goes only to the issue of witness credibility. Napue, 360 U.S. at 269. When asserting a due process

violation, a defendant bears the burden to establish by clear and convincing proof that the State

used perjured testimony in the manner proscribed by Napue. People v. Veal, 58 Ill. App. 3d 938,

964 (1978). If the defendant meets that initial burden, the State must then “show beyond a

reasonable doubt that the perjured testimony did not contribute to [the defendant’s] convictions.”

Veal, 58 Ill. App. 3d at 964. “A conviction obtained by the knowing use of perjured testimony

must be set aside if there is any reasonable likelihood that the false testimony could have affected

the jury’s verdict.” People v. Olinger, 176 Ill. 2d 326, 349 (1997). This is equivalent to the

harmless error standard. Olinger, 176 Ill. 2d at 349.

¶ 41   The parties dispute the appropriate standard of review. The trial court denied defendant’s

due process claim following an evidentiary hearing on defendant’s posttrial motion. Defendant,

relying on People v. Nowicki, 385 Ill. App. 3d 53 (2008), asserts that de novo review is appropriate.

As the State correctly points out, Nowicki did not specify the standard of review it applied in its

analysis of the alleged use of perjured testimony. Citing Veal, the State maintains that the proper

inquiry is whether the trial court’s decision was “manifestly erroneous.” Veal indeed supports

applying the manifest-weight-of-the-evidence standard of review. Veal, 58 Ill. App. 3d at 964.

Defendant offers no case law or convincing reason to apply any other standard of review.

¶ 42   Defendant contends that the record clearly establishes that K.O. and Kleveno provided

false testimony regarding the status of their relationship in June 2015 and that this false testimony



                                               - 15 -
2020 IL App (2d) 170963


likely affected the result of trial. The trial court rejected defendant’s arguments. For the following

reasons, the court’s conclusion was not against the manifest weight of the evidence.

¶ 43   In support of his posttrial motion, defendant relied upon text messages between K.O. and

Kleveno that contained dialogue suggesting they were engaged in a romantic and sexual

relationship after K.O. broke up with defendant in early June 2015. However, when the prosecutor

questioned K.O. regarding her relationship with Kleveno, he did not establish a clear timeframe

relevant to some of his questions:

                “Q. You said that the relationship [with defendant] had stopped or broken down at

       least three weeks prior to June 28th?

                A. Yes.

                Q. Did you during that time frame start—did you see anyone else during that time

       frame.

                A. No.” (Emphasis added).

One could reasonably interpret “that time frame” as referencing the three weeks after K.O. and

defendant broke up. One could also reasonably interpret “that time frame” as referencing the

period that K.O. dated defendant. It seems likely that K.O. assumed the latter, as she went on to

discuss untrue rumors that she was “seeing” Kleveno during her “whole relationship” with

defendant. K.O.’s testimony on direct examination is ambiguous regarding the status of her

relationship with Kleveno during the three weeks after she broke up with defendant. Nothing in

the text messages compels a conclusion that K.O. testified falsely on direct examination.

¶ 44   On cross-examination, K.O. acknowledged that she occasionally stayed at Kleveno’s house

in June 2015 and that she had discussions with defendant about her relationship with Kleveno.

K.O. also acknowledged that Kleveno told her to pick either him or defendant. From our review



                                                - 16 -
2020 IL App (2d) 170963


of the text messages that defendant relied on in support of his posttrial motion, K.O.’s testimony

on these points was consistent with the messages. Significantly, defense counsel never directly

asked K.O. whether she had a romantic or sexual relationship with Kleveno in the three weeks

after she broke up with defendant. Accordingly, nothing in the text messages compels a conclusion

that K.O. testified falsely on cross-examination.

¶ 45   The same holds true for Kleveno’s testimony. When the prosecutor asked Kleveno on

direct examination about the status of his relationship with K.O. on June 28, 2015, Kleveno

responded: “Just she had dropped off our daughter every other weekend, so what would you call

that?” Kleveno’s answer to this question was nonresponsive and possibly evasive but it was not

inconsistent with the text messages that defendant cited in his posttrial motion. Kleveno then

testified that he had an “amicable relationship” with K.O. as of June 28 but that she was not living

with him then. The text messages suggest that K.O. and Kleveno contemplated moving in together

in June 2015 and that she sometimes stayed at his house that month. Thus, Kleveno’s testimony

that he had an amicable relationship with K.O. on June 28 but that they did not live together was

consistent with the text messages. Kleveno never explicitly denied having a romantic or sexual

relationship with K.O in June 2015.

¶ 46   On cross-examination, defense counsel questioned Kleveno as to whether his relationship

with K.O. was “on and off throughout this period of time.” Kleveno asked defense counsel: “Prior

to this?” Defense counsel responded, “Yes.” Kleveno then testified that he and K.O. broke up

before K.O. started dating defendant and that “that was the end of it.” As was the case with the

prosecutor’s questioning of K.O., defense counsel’s questions of Kleveno were ambiguous as to

the timeframe that was relevant to the questions. One could reasonably interpret defense counsel’s

questions as asking whether Kleveno was romantically involved with K.O. while K.O. was dating



                                               - 17 -
2020 IL App (2d) 170963


defendant. It appears that Kleveno may have interpreted the questions that way. The text messages

that defendant cited in his posttrial motion did not establish that K.O. and Kleveno maintained a

romantic relationship while K.O. dated defendant. Thus, nothing in the text messages compels a

conclusion that Kleveno testified falsely on cross-examination.

¶ 47   Hale’s testimony at the evidentiary hearing on defendant’s posttrial motion likewise did

not compel a conclusion that either K.O. or Kleveno testified falsely at trial. As noted above,

Kleveno allegedly told Hale in a recent phone call that (1) Kleveno was engaged to K.O.

(presumably, currently—i.e., at the time of Hale’s phone conversation with Kleveno), (2) Kleveno

and K.O. were in a sexual relationship as of February 2015, (3) Kleveno and K.O. had an ongoing

romantic and sexual relationship, including when they were living together, and (4) Kleveno and

K.O. were in a romantic and sexual relationship both before and after the incident with defendant.

None of the statements that Hale attributed to Kleveno were irreconcilable with K.O.’s and

Kleveno’s trial testimony about the status of their relationship in June 2015. Additionally, it seems

that the trial court may not have attributed much weight to Hale’s testimony, as the court found

that defendant did not produce “sufficient evidence” to show that either K.O. or Kleveno lied at

trial. The trial court was justified in concluding that the statements that Kleveno made to Hale at

some unspecified “recent” time did not amount to clear and convincing evidence that Kleveno and

K.O. perjured themselves at trial. Even if the court found Hale’s testimony credible, however,

Hale’s testimony did not show that any representative of the State knew or had reason to know

that Kleveno or K.O. testified falsely.

¶ 48   Even if defendant had met his burden to provide clear and convincing proof that the State

knowingly offered perjured testimony or knowingly failed to correct perjured testimony, any error

was harmless beyond a reasonable doubt. The ultimate question is whether there was “any



                                               - 18 -
2020 IL App (2d) 170963


reasonable likelihood that the false testimony could have affected the jury’s verdict.” Olinger, 176

Ill. 2d at 349. Given that defendant opted for a bench trial and that the judge who found defendant

guilty also handled defendant’s posttrial motion, our analysis is straightforward. Obviously, there

is no likelihood that the allegedly false testimony would have affected the judge’s conclusions at

trial, as the judge reviewed the evidence that defendant submitted in support of the posttrial motion

and then denied the motion. See, e.g., People v. Dobbs, 353 Ill. App. 3d 817, 824 (2004) (“When

conducting a bench trial, the trial court is presumed to consider only admissible evidence. ***

This presumption is overcome, however, if it affirmatively appears from the record that improper

evidence was considered by the court.”).

¶ 49   Moreover, it was of marginal relevance, if any, whether K.O. and Kleveno had a romantic

or sexual relationship in the weeks after K.O. broke up with defendant. Defendant suggests that

this relationship might have provided a motive for K.O. to falsely accuse him. Specifically,

defendant asserts that K.O. might have “lied about the incident to convince Kleveno she did not

willingly go to defendant’s house to rekindle her relationship with [defendant].” It is difficult to

reconcile that theory with defendant’s assertion elsewhere in his brief that K.O. and Kleveno may

have “coordinated their testimony.” In one breath, defendant says that K.O. lied to deceive

Kleveno; in the next breath, defendant argues that K.O. and Kleveno were in cahoots. Defendant

is grasping at straws to show why K.O.’s relationship with Kleveno was relevant to this case.

¶ 50   Assuming that K.O.’s relationship with Kleveno was even marginally relevant, there was

already some evidence adduced at trial about what defendant calls a “love triangle.” On cross-

examination, K.O. admitted that, shortly before the events of June 28, 2015, she and defendant had

conversations focusing on her relationship with Kleveno. K.O. also acknowledged that Kleveno

told her to choose either him or defendant. Furthermore, the evidence showed that K.O. and



                                               - 19 -
2020 IL App (2d) 170963


Kleveno lived together at the time of trial. Kleveno even acknowledged on cross-examination that

he and K.O. were able to talk about “the case and what’s going on here today”—i.e. their trial

testimony. Thus, even if K.O. and Kleveno were not fully transparent in their trial testimony about

the status of their relationship in June 2015, and even if this were a relevant issue, it would not

have affected the result of the trial, given that there was already evidence at trial that K.O. found

herself in a “love triangle” in June 2015.

¶ 51   Finally, the evidence of defendant’s guilt was overwhelming. See People v. Lucas, 203 Ill.

2d 410, 423-24 (2002) (the State’s use of perjured testimony was harmless error where there was

overwhelming evidence of the defendant’s guilt); see also Nowicki, 385 Ill. App. 3d at 99.

Although witness credibility certainly played a large part in defendant’s trial, the evidence bearing

on that issue was not close. The physical evidence corroborated K.O.’s testimony about defendant

sexually assaulting and kidnapping her. For example, the police found K.O.’s cell phone lying in

the grass near the side of a road. They also found defendant’s gun at the bottom of a lake, three

bullets on his kitchen floor, and an open gun case on his bedroom floor.

¶ 52   Although defendant attempted to explain away this damaging evidence at trial, his

testimony was inherently implausible. For example, defendant’s claim that he and K.O. had

“makeup sex” on June 28, 2015, simply makes no sense, as he was in the middle of an argument

with K.O. at the time that was so heated that he subsequently felt compelled to throw her cell

phone out of a car window. Likewise, it makes no sense that defendant would eject three bullets

from his gun in K.O.’s presence if he did not mean to threaten her. Furthermore, defendant

admitted that he followed K.O. into the bathroom at one of the gas stations. Although defendant

said this was not uncommon for him, it certainly was not consistent with his claim that K.O. acted




                                               - 20 -
2020 IL App (2d) 170963


entirely of her own volition on June 28, 2015. These are just a few examples of the implausible

aspects of defendant’s testimony.

¶ 53   Aside from the implausibility of defendant’s testimony, he was also a convicted felon who

acknowledged lying to the police about the incident. Furthermore, the State introduced evidence

that defendant solicited a fellow inmate to murder K.O. See People v. Baptist, 76 Ill. 2d 19, 27

(1979) (evidence that the defendant attempted to kill eyewitnesses was admissible to show

consciousness of guilt). Defendant never denied this allegation.

¶ 54   The other evidence that defendant presented likewise did not meaningfully undermine

K.O.’s testimony. Two of defendant’s neighbors testified that they did not notice anything unusual

on June 28, 2015. One of the neighbors testified that, although he did not see defendant walking

from defendant’s house to K.O.’s car, he did see defendant entering K.O.’s car. This neighbor

testified that he did not see a gun in defendant’s hand at that point. K.O.’s testimony that defendant

kept the gun in his hand when they walked to her car and that he was “kind of *** waving it

around” was not necessarily inconsistent with the neighbors’ testimony, as neither neighbor

claimed to see defendant before the moment that he entered K.O.’s car. Furthermore, the neighbor

who testified that he did not see a gun in defendant’s hand acknowledged that he was not paying

“any particular attention” to defendant that day.

¶ 55   The gas station attendant’s testimony that she did not notice anything unusual on the day

in question likewise did not undermine K.O.’s credibility. K.O. did not claim that anything of note

happened at the gas station that the attendant could have observed (the gas station attendant could

not view the women’s bathroom from where she was standing).

¶ 56   Defendant introduced evidence that K.O.’s aunt told a police officer that K.O. called her

on the day of the incident, not the other way around. It seems that there may have been a



                                                - 21 -
2020 IL App (2d) 170963


miscommunication between K.O.’s aunt and the police officer, as it makes no sense that K.O.

would call her aunt on the phone just to say that she could not talk at the moment. At any rate, we

note that the extraction report of K.O.’s phone confirms that the call at issue came from the aunt’s

phone to K.O.’s phone.

¶ 57    Finally, a police officer testified in defendant’s case-in-chief that he had an opportunity to

view the surveillance video from the second gas station that K.O. and defendant went to on June

28, 2015. According to the officer, the video depicted a man in a Cubs jersey standing alone at

the counter. The officer’s description of what he saw on the surveillance video was consistent

with K.O.’s testimony. Specifically, K.O. testified that she placated defendant by assuring him

that they would rekindle their relationship. Defendant then threw his gun into a lake, and they

drove back to his home. K.O. explained that, on their way back to defendant’s home, they stopped

at the second gas station, where defendant got drinks for them. The police officer’s description of

what he saw on the surveillance video at the second gas station thus did not undermine K.O.’s

credibility.

¶ 58    In summary, defendant failed to meet his initial burden to show that the State’s witnesses

provided false testimony at trial and that the prosecution knowingly failed to correct that false

testimony. Even assuming that defendant met his initial burden, any error was harmless beyond a

reasonable doubt because (1) this was a bench trial, so we do not have to speculate about how the

allegedly false testimony might have affected the outcome of the trial, (2) the status of K.O.’s

relationship with Kleveno at the time of the incident was of marginal relevance, if any, (3) there

was already evidence at trial suggesting that K.O. was involved in a “love triangle” in June 2015,

and (4) the evidence against defendant was overwhelming.             Accordingly, the trial court’s




                                                - 22 -
2020 IL App (2d) 170963


conclusion that there was no due process violation was not against the manifest weight of the

evidence.

¶ 59                            2. Ineffective Assistance of Counsel

¶ 60   In a closely related argument, defendant maintains that his trial counsel provided

ineffective assistance. According to defendant:

               “Had counsel introduced the relevant text messages from the extraction report, he

       could have shown directly that K.O. lied on the stand about the nature of her relationship

       with Kleveno in June of 2015. *** He could have further shown that K.O.’s close romantic

       relationship with Kleveno gave her motive to lie about the nature of her encounter with the

       defendant on June 28.”

Defendant’s argument regarding the prejudice that he suffered echoes the argument that he made

in support of his due process claim. The State responds that defendant failed to meet his burden

under either prong of Strickland v. Washington, 466 U.S. 668 (1984).

¶ 61   To demonstrate a claim of ineffective assistance of counsel, a defendant must show that

(1) his counsel’s performance was deficient and (2) the deficient performance prejudiced the

defense. Strickland, 466 U.S. at 687. If the defendant fails to demonstrate prejudice, there is no

need to inquire as to the sufficiency of counsel’s performance. Strickland, 466 U.S. at 697.

Prejudice in this context means “a reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different.” Strickland, 466 U.S. at 694.

¶ 62   For the same reasons that we rejected defendant’s due process argument, we must reject

his ineffective assistance claim for his failure to establish prejudice. We need not consider the

sufficiency of defense counsel’s performance.

¶ 63                                    B. Armed Violence



                                                - 23 -
2020 IL App (2d) 170963


¶ 64   Defendant also challenges the sufficiency of the evidence supporting his armed-violence

conviction. Count VII of the indictment charged defendant as follows:

               “That on or about June 28, 2015, *** DANIEL E PERKINS committed the offense

       of ARMED VIOLENCE ***, in that said defendant, while armed with a Category I

       weapon, a handgun, knowingly performed acts prohibited by 625 ILCS 5/4-103(a)(1),

       Unlawful Possession of Converted Motor Vehicle, in that the defendant, a person not

       entitled to possession of said vehicle, possessed a Nissan Pathfinder, *** knowing it to

       have been converted.”

¶ 65   According to defendant, his armed-violence conviction must be reversed outright because

the trial evidence did not show that he “significantly interfered with K.O.’s possessory right over

her motor vehicle.” Defendant proposes that the prosecutor’s theory at trial—that defendant

commandeered K.O.’s car by forcing her to use it for his benefit—is incompatible with the law of

conversion, as “[a] person cannot simultaneously be in possession of her property and be deprived

of her right to possess the same property.” Even assuming the validity of the State’s theory,

defendant insists that he did not convert K.O.’s vehicle, given that (1) he spent less than two hours

in K.O.’s car, (2) K.O. remained in control of her car throughout the incident, and (3) K.O.

“possessed [the car] without any interference after the incident was over.” In presenting his

argument, defendant relies heavily on this court’s decision in People v. Sergey, 137 Ill. App. 3d

971 (1985). Defendant candidly acknowledges that Sergey “involved unique facts” and has

subsequently been distinguished by other cases “based on the absence of those unique facts.”

¶ 66   The State responds that, because defendant forced K.O. to drive her car at gunpoint while

defendant dictated their route, K.O.’s “right to possession and control was interfered with as much

as if she had been left at the side of the road while the defendant drove off.” The State maintains



                                               - 24 -
2020 IL App (2d) 170963


that the fact that defendant temporarily deprived K.O. of her car was sufficient to sustain his

conviction of armed violence. The State also cites People v. Reese, 2017 IL 120011, which

involved a charge of aggravated vehicular hijacking, and asks us to apply its holding here.

¶ 67   The relevant inquiry when assessing the sufficiency of the evidence is “whether, after

viewing the evidence in the light most favorable to the prosecution, any rational trier of fact could

have found the essential elements of the crime beyond a reasonable doubt.” (Emphasis in original.)

Jackson v. Virginia, 443 U.S. 307, 319 (1979); People v. McLaurin, 2020 IL 124563, ¶ 22.

Although defendant requests review under the Jackson standard, the State responds that de novo

review might be warranted because defendant raises a question of statutory interpretation. We

believe that the Jackson standard of review is appropriate here, as the parties do not dispute the

meaning of any statute and defendant does not ask us to adopt any broadly applicable legal rules.

Defendant merely contends that the facts presented did not prove that he converted K.O.’s car. We

note, however, that our analysis would be the same under any standard of review.

¶ 68   Section 32A-2(a) of the Criminal Code of 2012 provides that “[a] person commits armed

violence when, while armed with a dangerous weapon, he commits any felony defined by Illinois

Law,” except for certain specifically excluded offenses that are not relevant to this case. 720 ILCS

5/33A-2(a) (West 2014). Section 4-103 of the Illinois Vehicle Code provides that it is a Class 2

felony for “[a] person not entitled to the possession of a vehicle or essential part of a vehicle to

receive, possess, conceal, sell, dispose, or transfer it, knowing it to have been stolen or converted.”

625 ILCS 5/4-103(a)(1), (b) (West 2014). The phrase “stolen or converted” is in the disjunctive,

so courts have interpreted this language as giving rise to distinct legal theories. See People v.

Brand, 2020 IL App (1st) 171728, ¶ 40 (“[A] conviction under section 4-103(a) may be predicated




                                                - 25 -
2020 IL App (2d) 170963


on defendant possessing a vehicle, knowing that it was stolen, or on defendant possessing a vehicle,

knowing that it was converted.”).

¶ 69   There is no dispute that defendant was armed with a firearm on June 28, 2015. Thus, to

sustain defendant’s conviction of armed violence predicated on the possession of a converted

motor vehicle, the State had to prove that (1) defendant possessed K.O.’s car, (2) he was not

entitled to possess the car, and (3) he knew that the car was converted. Brand, 2020 IL App (1st)

171728, ¶ 40; Illinois Pattern Jury Instructions, Criminal, No. 23.35 (approved December 8, 2011).

Property is deemed “converted” if a person who is lawfully entitled to possession of it has been

wrongfully deprived of it. Illinois Pattern Jury Instructions, Criminal, No. 23.35a (approved

December 8, 2011) (hereinafter IPI Criminal No. 23.35a).

¶ 70   As defendant effectively concedes in his reply brief, the evidence, when construed in the

light most favorable to the State, plainly satisfied the elements of the uncharged offense of

aggravated vehicular hijacking. “A person commits vehicular hijacking when he or she knowingly

takes a motor vehicle from the person or the immediate presence of another by the use of force or

by threatening the imminent use of force.” 720 ILCS 5/18-3(a) (West 2018). The offense is

elevated to aggravated vehicular hijacking when the defendant “carries on or about his or her

person or is otherwise armed with a firearm.” 720 ILCS 5/18-4(a)(4) (West 2018). In Reese,

which was decided after defendant’s trial, our supreme court held that the act of threatening the

driver of a vehicle and ordering him or her to drive the vehicle satisfies the “taking” element of

the aggravated vehicular hijacking statute. Reese, 2017 IL 120011, ¶ 43.

¶ 71   Presumably, the State did not charge defendant with aggravated vehicular hijacking,

because such a charge was unavailable under the existing law when defendant was charged and

tried. Thus, the State charged defendant with armed violence predicated on possessing a converted



                                               - 26 -
2020 IL App (2d) 170963


motor vehicle. The parties have not cited, and we did not find, any case where the State theorized

that a defendant converted a car by forcing the owner of the car to drive it at gunpoint. For the

following reasons, we hold that the evidence was sufficient to support defendant’s armed-violence

conviction.

¶ 72   The first element that the State had to prove was that defendant “possessed” K.O.’s car on

June 28, 2015. We find instructive People v. Anderson, 188 Ill. 2d 384 (1999). The evidence in

that case showed that Mr. Anderson was shoplifting when he met another individual who had

recently stolen a car. The two men then used the stolen car to drive to other locations to shoplift

more goods and sell them. The men ultimately got in a high-speed chase with the police, and Mr.

Anderson was arrested as he fled from the passenger’s side of the stolen car. Anderson, 188 Ill.

2d at 387-88. The trial judge found Mr. Anderson guilty of possession of a stolen vehicle, even

though he did not personally steal the car and he never drove it. Anderson, 188 Ill. 2d at 388. Our

supreme court upheld the conviction, reasoning:

       “[W]e believe that there was sufficient evidence presented for the trier of fact, the trial

       judge in this case, to find defendant in possession of the stolen vehicle. Defendant was not

       merely a passive occupant who did not know that the Trans Am was stolen. Rather,

       defendant was actively engaged in using the stolen vehicle in furtherance of a criminal

       venture for his personal benefit. Thus, based on all the evidence, defendant’s joint use of

       the vehicle with the driver constituted possession of the vehicle within the meaning of the

       statute.” Anderson, 188 Ill. 2d at 393.

¶ 73   Like Anderson, the evidence here supports a conclusion that defendant possessed K.O.’s

car on June 28, 2015, even though he did not personally drive the car. In the light most favorable

to the State, the evidence showed that defendant actively engaged in using K.O.’s car in furtherance



                                                 - 27 -
2020 IL App (2d) 170963


of a criminal venture for his personal benefit. The evidence thus satisfied the first element of the

State’s conversion theory.

¶ 74   Defendant does not challenge the second element of the State’s theory—i.e., that he was

not entitled to possess K.O.’s car. In the light most favorable to the State, the evidence certainly

supported a conclusion that defendant had no right to possess K.O.’s car.

¶ 75   The final element is that defendant knew that the car he possessed was “converted.”

Although Sergey involved unique facts that are distinguishable, because (1) defendant relies

heavily on Sergey and (2) Sergey sheds light on what it means for a defendant to knowingly possess

a converted car, we will examine it in detail.

¶ 76   After a night of drinking, Mr. Sergey went to his employer’s property, which was used to

store cars and equipment. There were 30 to 50 cars on the property, most of which were owned

by Mr. Sergey’s employer. Apparently, unbeknownst to Mr. Sergey, some of the cars were owned

by a different person, Richard Schoenneman. Mr. Sergey noticed a 1977 Oldsmobile Cutlass with

the keys in the ignition. Assuming that the Cutlass belonged to his employer and that his employer

would not mind if he borrowed it, Mr. Sergey drove it to a tavern to get more beer (the State did

not rebut Mr. Sergey’s claim that his employer would have allowed him to borrow a car that night).

Approximately 20 minutes later, Mr. Sergey left the tavern and drove back to his employer’s

property. As he was doing so, he was pulled over by the police and arrested for drunk driving. As

it turned out, the Cutlass belonged to Schoenneman. The State charged Mr. Sergey with driving

under the influence of alcohol (DUI), possession of a converted motor vehicle, and theft. The trial

court found Mr. Sergey not guilty of theft but guilty of both DUI and possession of a converted

motor vehicle. Sergey, 137 Ill. App. 3d at 972-74.




                                                 - 28 -
2020 IL App (2d) 170963


¶ 77   On appeal, Mr. Sergey argued that (1) “his use of the car, although without express

authorization, insufficiently interfered with the owner’s rights to constitute conversion” and

(2) “given the nature of his use and his reasonable belief that he was merely borrowing his

employer’s car, he could not have known his conduct constituted conversion.” Sergey, 137 Ill.

App. 3d at 974. We agreed and reversed defendant’s conviction of possession of a converted

motor vehicle.

¶ 78   Given that the term “converted” was not defined in the Illinois Vehicle Code and no court

had yet interpreted the term, 1 we deemed it “appropriate to consult the common law.” Sergey, 137

Ill. App. 3d at 974. We explained:

                 “Illinois case law generally defines civil conversion of a chattel as an unauthorized

       and wrongful assumption of the right to possession or ownership in the property which

       deprives the owner of his rights as owner. [Citations.] The measure of damages for

       conversion is the full value of the chattel, so the tort of conversion is usually confined to

       those major interferences with a chattel or the owner’s rights therein which are so egregious

       as to merit what is, in essence, a forced judicial sale of the property. [Citations.] Both the

       Restatement [(Second) of Torts] and Prosser and Keeton’s text agree that a brief

       unauthorized use of a car left undamaged by the defendant, such as his driving it only 10

       miles, as opposed to a trip of hundreds of miles, should not be held to be a conversion.”

       Sergey, 137 Ill. App. 3d at 975.




       1
           At the time of our decision in Sergey, there was no pattern jury instruction defining

“converted.”



                                                - 29 -
2020 IL App (2d) 170963


We also noted that, in a case decided in 1843, our supreme court determined that a defendant was

not liable to a plaintiff for civil conversion where the defendant, who was contracted to feed and

board a horse, rode that horse for 15 miles without any resulting harm to the horse. Sergey, 137

Ill. App. 3d at 975 (citing Johnson v. Weedman, 5 Ill. 495, 496-97 (1843)).

¶ 79   Applying the civil common law understanding of conversion to the facts at hand, we

concluded that Mr. Sergey did not violate section 4-103 of the Illinois Vehicle Code. We

explained:

               “In the instant case there was no proof of damage to the car and the owner did

       recover it. Also, defendant had no intent to permanently deprive the owner, and it is

       unrefuted that the defendant’s employer, whom defendant believed was the owner, would

       have given him permission to use the vehicle had he owned it. And, as was true of the

       defendant in Johnson v. Weedman, defendant here only temporarily used the property

       without causing any harm to it. Based on these facts and the foregoing analysis of the

       nature of the tort of conversion, we cannot say that the legislature intended to punish

       conduct such as the defendant engaged in. Otherwise, every act of borrowing a friend’s

       chattel without his express permission at that time would constitute a criminal conversion.

       Accordingly, we hold the defendant did not violate section 4-103 of the Illinois Vehicle

       Code and reverse his conviction thereon.” Sergey, 137 Ill. App. 3d at 975-96.

¶ 80   We have repeatedly distinguished Sergey based on its unique facts. See People v. Gengler,

251 Ill. App. 3d 213, 222 (1993); People v. Pozdoll, 230 Ill. App. 3d 887, 889-90 (1992); People

v. Washington, 184 Ill. App. 3d 703, 709 (1989). We have clarified that “intent to permanently

deprive is not an element of the offense of possessing a stolen or converted motor vehicle.”

Gengler, 251 Ill. App. 3d at 221. We have also held that a defendant may convert a car for purposes



                                              - 30 -
2020 IL App (2d) 170963


of section 4-103(a)(1) of the Illinois Vehicle Code, even if he uses it for a period as brief as 15

minutes without damaging it. See Pozdoll, 230 Ill. App. 3d at 890 (“[W]e cannot agree with

defendant’s position that conversion cannot be found where there is only temporary use of property

without causing harm to it. To do so would ignore the element of implied consent present in the

Sergey case which reduced the borrower’s culpability.”). It is also clear from the post-Sergey case

law that, although the meaning of “converted” for purposes of section 4-103(a)(1) of the Illinois

Vehicle Code may be informed by the common law tort understanding of that term, criminal and

civil liability for conversion are not coextensive. See Gengler, 251 Ill. App. 3d at 222 (identifying

a hypothetical situation in which a person might be civilly but not criminally liable for conversion).

¶ 81   We hold that the evidence supported a conclusion that defendant knew that K.O.’s car was

converted. “Property has been ‘converted’ if a person lawfully entitled to possession of that

property has been wrongfully deprived of it.” IPI Criminal No. 23.35a. At trial, the State argued

that defendant wrongly deprived K.O. of the use of her property by commandeering her car at

gunpoint. The evidence, when construed in the light most favorable to the State, supported that

theory. Defendant deprived K.O. of the free use of her car for approximately two hours. Defendant

agreed to allow K.O. to return to defendant’s home, where they both knew that the police would

be waiting, only after she promised to rekindle her relationship with him. By any measure,

defendant’s conduct effectuated a major interference with K.O.’s use of her car. Forcing K.O. to

use her car against her will was at least as significant an interference with K.O.’s right to possess

the car as if defendant had simply taken her keys and driven away. Although we spoke in Sergey

about interferences that are “so egregious as to merit what is, in essence, a forced judicial sale of

the property” (Sergey, 137 Ill. App. 3d at 975), as noted above, after our decision in Sergey, we

affirmed a conviction for possession of a converted motor vehicle where (1) there was no damage



                                                - 31 -
2020 IL App (2d) 170963


to the car and (2) the defendant was apprehended within 15 minutes of the car’s disappearance.

See Pozdoll, 230 Ill. App. 3d at 890; see also Gengler, 251 Ill. App. 3d at 221 (intent to

permanently deprive is not an element of the offense of possessing a converted motor vehicle).

Under the circumstances, the trial court here was justified in finding that the “converted” element

of the State’s theory was satisfied.

¶ 82   For these reasons, we hold that there was sufficient evidence to sustain defendant’s

conviction of armed violence predicated on his possession of a converted motor vehicle.

¶ 83                                   III. CONCLUSION

¶ 84   For the reasons stated, we affirm the judgment of the circuit court of Kendall County.

¶ 85   Affirmed.




                                              - 32 -
2020 IL App (2d) 170963



                                   No. 2-17-0963


Cite as:                  People v. Perkins, 2020 IL App (2d) 170963


Decision Under Review:    Appeal from the Circuit Court of Kendall County, No. 15-CF-187;
                          the Hon. Robert P. Pilmer, Judge, presiding.


Attorneys                 James E. Chadd, Thomas A. Lilien, and Fletcher P. Hamill, of
For                       State Appellate Defender’s Office, of Elgin, for appellant.
Appellant:


Attorneys                 Eric Weis, State’s Attorney, of Yorkville (Patrick Delfino, David
for                       J. Robinson, and David E. Mannchen, of State’s Attorneys
Appellee:                 Appellate Prosecutor’s Office, of counsel), for the People.




                                        - 33 -